Citation Nr: 1123080	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for heart disease, claimed as secondary to PTSD or diabetes mellitus.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a service connection for PTSD claim encompasses other psychiatric diagnoses shown.  As the Court further noted, however (See Clemons at 8, citing Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008)), in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  Accordingly the scope of the claim to reopen a claim of service connection for PTSD is limited to such diagnosis.

The RO has adjudicated the claim pertaining to PTSD on a de novo basis.  An unappealed March 2006 rating decision had denied the Veteran's claim of service connection for PTSD.  The question of whether new and material evidence has been received to reopen the claim of service connection for PTSD must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The matters of service connection for PTSD on de novo review, service connection for diabetes mellitus, service connection for heart disease as secondary to PTSD or diabetes mellitus, service connection for a psychiatric disability other than PTSD, and service connection for hepatitis C are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2006 rating decision denied the Veteran's claim of service connection for PTSD based essentially on a finding that there was no diagnosis of PTSD based on a stressor event in-service.  

2.  Evidence received since the March 2006 rating decision includes a March 2009 letter from VA clinical psychologist R.H.D., Ph.D. which shows a diagnosis of PTSD in accordance with DSM-IV; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim of service connection for PTSD, there is no reason to belabor the impact of the VCAA on this matter; any error in notice or duty to assist omission is harmless.

Criteria, Evidence and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening a claim the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A March 2006 rating decision denied the Veteran's claim of service connection for PTSD based essentially on the finding that there was no diagnosis of such disability.  He was notified of the decision and of his right to appeal it.  As he did not do so, the March 2006 rating decision became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the March 2006 rating decision included the Veteran's STRs, which are silent for PTSD and his statements alleging he has PTSD related to his military service.

Evidence received since the March 2006 rating decision includes a March 2009 record from the Veteran's VA treating clinical psychologist, R.H.D., Ph.D. which shows a diagnosis of PTSD and an opinion that the PTSD stems from stressors in service. 

As the Veteran's claim of service connection for PTSD was previously denied based essentially on a finding that such disability was not shown, for additional evidence received to be new and material, it must relate to this unestablished fact, i.e., it must tend to show a diagnosis of service-related PTSD.  The record from Dr. R.H.D. is such evidence, as it a diagnosis of PTSD, and relates it to service.  It relates to the unestablished fact needed to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating such claim.  Hence, the additional evidence is both new and material, and the claim of service connection for PTSD may be reopened.


ORDER

The appeal to reopen the claim of service connection for PTSD is granted.


REMAND

At the outset, the Board notes that while the record appears to contain some records that the Veteran received from the Social Security Administration (SSA) and submitted for the record, there is no indication in the claims file that the RO requested SSA records and no indication that SSA ever transmitted any records ( to include the Veteran's SSA application, medical evaluations, disability reports, work history reports, or an SSA disability determination) to VA.   Such records are constructively of record, and must be secured. 

PTSD:

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

As was noted above, VA records show diagnoses of PTSD.  Because a diagnosis of PTSD was not shown, so far in this case there has not been adequate development regarding the occurrence of the Veteran's alleged stressor events in service.  The Veteran did not serve in combat, and his alleged stressor events in service are essentially allegations of personal assault (racial harassment).  While the Veteran was provided some explanation regarding alternate forms of corroborating evidence that may be provided in a service connection for PTSD based on personal assault case, further notice and development in this matter are now necessary.  

Psychiatric disability other than PTSD:

The Veteran alleges that he has a psychiatric disability that had its onset in service.  He states that he did not like to be told what to do and that he was often disciplined as he had problems with authority.  While his STRs do not show any treatment for psychiatric problems in service, his service personnel records do reflect that he had discipline problems.  In a March 2009 statement, VA psychiatrist L.S.P. opined:

"[The Veteran] is under my care and has been since July 2008.  He has schizoaffective disorder.  His illness began during his military service.  He was not ill before being in the military.  It is as likely as not that his mental illness was caused or exacerbated by his experiences in the military."

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the U.S. Court of Appeals for Veterans Claims (Court) addressed the provisions of 38 C.F.R. § 3.159(c)(4).  This regulation provides that an examination or medical opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The Court held that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  

As a VA care-provider has apparently linked the Veteran's current psychiatric disability to his disciplinary problems in service, the "low threshold" standard endorsed by the Court is met.  An examination to secure a medical nexus opinion is necessary.   

Diabetes mellitus:

In testimony at the September 2010 Travel Board hearing, the Veteran claimed that the food he ate in the military contributed to his diabetes mellitus.

In November 2010 a VA physician S.R.P. opined:

"It is possible that food served in military could have contributed to diabetes mellitus if it increased [the Veteran's] calories and therefore caused weight gain.  [The Veteran] has type II diabetes which is a disease of insulin resistance from obesity.  While food during his time in military could have contributed to weight gain during that time, it was food throughout his life that increased his weight over that time period which led to diabetes mellitus."

The record reflects that on service enlistment examination the Veteran weighed 145 pounds, and on service separation examination he weighed 167 pounds.  Whether the weight gain is of the type that (in light of the VA provider's opinion) would be reflective of diet-related increased caloric intake causing obesity and diabetes is a medical question on which further medical guidance is necessary.  

Heart disease:

Because the claim of secondary service connection for heart disease is inextricably intertwined with the claims of service connection for diabetes mellitus and PTSD, appellate consideration of that matter is deferred pending resolution of the claims relating to PTSD and diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Hepatitis C:

The Veteran alleges (including in sworn testimony) that his current hepatitis C virus (HCV) infection stems from an incident in service when he and others serving with him were ordered to donate blood for a civilian drive.  He related that they were taken off base, and that the needles were unsanitized.  In November 2010 a VA medical professional,  S.R.P., M.D. opined:

"It is conceivable if a dirty needle was used to draw [the Veteran's] blood during blood donation that he could have contracted Hep C in that way."

The Veteran alleges that he has not had any other risk factors for contracting HCV.  The record does not include any corroborating evidence for the Veteran's alleged stressor event, and given its remoteness from service (and its self-serving nature) it does not appear credible.  However, if there is any corroboration for the alleged dirty needle incident in service, the credibility of the Veteran's account might be enhanced.  In such case, another medical opinion would be necessary, as the one cited is speculative in nature.  

Accordingly, the case is REMANDED for the following:

1. The RO should request from SSA copies of the complete records associated with the Veteran's application for disability benefits from that agency, to include his application for such benefits, medical evaluations, disability reports, work history reports, and SSA disability determination.  If any records sought are not received because they are unavailable, it should be so noted for the record, with an explanation of the reason for their unavailability (and the Veteran should be so advised).
 
2. The RO should then provide the Veteran notice of how he may provide corroboration of his alleged stressor events in service (racial harassment) by alternate source evidence (in essence, the notice required in claims of service connection for PTSD based on personal assault).  He should have opportunity to respond.  The RO should assist him in any manner feasible indicated by his response (i.e., if he cites any events that would be documented in official records, such records must be searched).  Then the RO should then make a formal determination as to whether or not any alleged stressor event incident in service is corroborated by credible evidence.

The RO should arrange for the Veteran to be examined by a psychiatrist to determine the nature and etiology of his psychiatric disability.  The RO must advise the examiner of what alleged stressor(s) in service is/are corroborated by credible supporting evidence.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on a review of the record and psychiatric evaluation of the Veteran, the examiner must provide an opinion that responds to the following:

(a) Please provide the diagnosis for Veteran's psychiatric disability.
(b) For each psychiatric disability entity found, please indicate whether it is at least as likely as not that such disability is related to the Veteran's service.
(c) Please address the significance of the Veteran's disciplinary problems in service.  Specifically, are they an indication of the onset (or increase in severity) of an acquired psychiatric disability in service.   
(d) If the RO determines that there is credible corroborating evidence of a (personal assault) stressor event in service, please indicate whether or not the Veteran has PTSD based on such stressor event.  The explanation of rationale in this matter must identify the stressor on which the diagnosis is base, address sufficiency of the stressor to support the diagnosis, and outline the symptoms that support the diagnosis.  


The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

3. The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his diabetes mellitus.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  Based on examination of the Veteran and review of his claims file the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's diabetes mellitus is related to his service (and in particular to his diet therein).  The examiner must explain the rationale for the opinion given.  The explanation of rationale must include comment on the significance of the Veteran's 22-pound weight gain from enlistment to separation in light of the November 2010 opinion by VA provider S.R.P., M.D.  

4. The RO should invite the Veteran to provide any corroborating evidence of his account of being ordered to donate blood off-base while in service.  The RO should assist him in this matter by asking him to identify where and when such event occurred, and if he does so, to arrange for a search of unit/base records for any corroborating evidence of a blood drive.  If (and only if) evidence submitted by the Veteran (or obtained from official records) provides any corroboration for the Veterans' account that the alleged incident occurred, the RO must arrange for the Veteran to be examined by an appropriate physician to ascertain whether the likely etiology of the Veteran's HCV infection, and whether it is at least as likely as not (a 50 percent or better probability) that he contracted the disease in the manner he alleges.  The examiner must explain the rationale for all opinions.  

5. The RO should then re-adjudicate the claims (the claim of service connection for heart disease in light of any changes in the determinations on the claims of service connection for diabetes and for psychiatric disability, and PTSD on de novo review).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


